MEMORANDUM OPINION
                                          No. 04-11-00226-CV

                                           Daniel KOTORA,
                                               Appellant

                                                    v.

                                          Candice MUSTER,
                                              Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-CI-14174
                        Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: May 25, 2011

REVERSED AND REMANDED

           The parties have filed a joint motion asking this court to reverse the judgment of the trial

court and to remand the case back to the trial court for entry of an agreed judgment. The motion

is granted. As agreed by the parties, without consideration of the merits, we reverse the trial

court’s judgment, and remand the case to the trial court for implementation of the settlement

agreement and entry of an agreed take nothing judgment. TEX. R. APP. P. 42.1(a)(2)(B), 43.2(d);
                                                                                   04-11-00226-CV


Caballero v. Heart of Tex. Pizza, L.L.C., 70 S.W.3d 180, 181 (Tex. App.—San Antonio 2001, no

pet.). Costs of appeal are taxed against appellant. See TEX. R. APP. P. 42.1(d).

                                                 PER CURIAM




                                               -2-